
	

114 S2304 IS: Tribal Early Childhood, Education, and Related Services Integration Act of 2015
U.S. Senate
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2304
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2015
			Mr. Tester (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To provide for tribal demonstration projects for the integration of early childhood development,
			 education, including Native language and culture, and related
			 services, for evaluation of those demonstration projects, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Tribal Early Childhood, Education, and Related Services Integration Act of 2015.
		2.Tribal early childhood demonstration projects
 The Native American Programs Act of 1974 is amended by inserting after section 805 (42 U.S.C. 2991d) the following:
			
				805A.Tribal early childhood demonstration projects
 (a)PurposesThe purposes of this section are— (1)to promote coordination of tribal early childhood education programs to meet the locally determined needs of tribal communities, children, and families, consistent with tribal values and traditions;
 (2)to support integration of quality early childhood and family support systems, including data systems, across various tribal programs that serve Indian children, pregnant women, parents, primary caregivers, and families, from pregnancy to kindergarten entry;
 (3)to strengthen the integration of Native languages and cultures into tribal early childhood education programs, services, and support;
 (4)to identify and address real and perceived barriers to collaboration and systems improvement across tribal early childhood education programs;
 (5)to foster— (A)further development in tribal communities of culturally informed early childhood education programs;
 (B)ongoing research and continuous improvement in the quality of early childhood educational and professional development; and
 (C)effective evidence- or research-based practices in tribal communities;
 (6)to develop, test, and disseminate integrated locally designed and innovative tribal early childhood education program variations that meet the needs of the tribal community in accordance with this section; and
 (7)to increase the quality and availability of comprehensive tribal early childhood education services available to Indian children and families, including increasing—
 (A)the number of Indian children and families receiving high-quality services; and
 (B)the availability of full-day, full-year preschool services in tribal communities. (b)DefinitionsIn this section:
 (1)Demonstration programThe term demonstration program means the program established under subsection (c). (2)Demonstration projectThe term demonstration project means a project carried out under subsection (d).
 (3)Early childhood education programThe term early childhood education program means— (A)a Head Start program or an Early Head Start program carried out under the Head Start Act (42 U.S.C. 9831 et seq.), including—
 (i)a migrant or seasonal Head Start program; (ii)an Indian Head Start program; or
 (iii)a Head Start program or an Early Head Start program that receives State or tribal funding in addition to Federal funding;
 (B)a State or tribally licensed or regulated child care program; and (C)a program that—
 (i)serves children from birth through age 6; (ii)addresses the cognitive (including language, early literacy, and early mathematics), social, emotional, and physical development of children; and
 (iii)is— (I)a State or tribal prekindergarten program;
 (II)a program authorized under section 619 or part C of the Individuals with Disabilities Education Act (20 U.S.C. 1419; 20 U.S.C. 1431 et seq.);
 (III)a program operated by a local educational agency; or (IV)a program operated by an Indian tribe.
 (4)Eligible entityThe term eligible entity means— (A)an Indian tribe;
 (B)a tribal organization, including— (i)a tribal education agency (as defined in section 3 of the National Environmental Education Act (20 U.S.C. 5502)) designated by an Indian tribe; and
 (ii)a Tribal College or University designated by an Indian tribe; and (C)a consortium that includes as the primary member an entity described in subparagraph (A) or (B).
 (5)Eligible underlying programThe term eligible underlying program means any program described in subsection (e). (6)GranteeThe term grantee means the eligible entity carrying out a demonstration project using financial assistance provided under subsection (c).
 (7)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
						(8)Indian tribe
 (A)In generalThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (B)InclusionThe term Indian tribe includes a tribal organization that is designated by an Indian tribe. (9)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b)).
 (10)Tribal organizationThe term tribal organization has the meaning given the term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).
 (11)Work GroupThe term Work Group means the tribal early childhood demonstration program work group established under subsection (i)(3).
						(c)Establishment of demonstration program
 (1)In generalThe Secretary shall establish a demonstration program under which the Secretary shall provide to eligible entities financial assistance, using amounts appropriated to the 1 or more underlying eligible programs identified by the eligible entity in the application under subsection (d)(3)(C), for tribal early childhood education demonstration projects.
 (2)LimitationThe Secretary shall select for participation in the demonstration program not more than 10 eligible entities for each fiscal year.
						(3)Duration
 (A)In generalSubject to subparagraph (B), each grantee shall carry out, during the 5-year period beginning on the date of receipt, a demonstration project described in paragraph (4).
 (B)ExtensionThe Secretary may extend the term of a demonstration project under subparagraph (A) for 1 or more additional periods of such time as the Secretary determines to be appropriate.
 (4)EligibilityTo be eligible for participation in the demonstration program under this subsection, an eligible entity shall demonstrate to the satisfaction of the Secretary that the demonstration project proposed to be carried out by the eligible entity is—
 (A)designed to test or assist in the development of any new approach or method that— (i)addresses tribal community needs;
 (ii)aids in overcoming unique tribal community problems impacting the effective delivery of early childhood education and development services;
 (iii)fosters continuous improvement in the quality of early childhood services and support in tribal communities; and
 (iv)enables participating Indian children and families to thrive and succeed in school and otherwise; and
 (B)focused on culturally based early childhood education, Native language and cultural revitalization and maintenance, and related services.
							(5)Waivers
 (A)In generalSubject to subparagraph (B), the Secretary shall waive, with respect to a demonstration project, any specific provision of law (including regulations), policy, or procedure described in a waiver requested under subsection (d)(3)(K), if the Secretary determines that—
 (i)the provision, policy, or procedure relates specifically to an eligible underlying program from which the demonstration project receives financial assistance; and
 (ii)the waiver— (I)will enhance the ability of the grantee to coordinate and align the eligible underlying program with the demonstration project;
 (II)is consistent with the purposes of this section; and (III)would not jeopardize the health, safety, civil rights, or well-being of the individuals to be served by the demonstration project.
 (B)ExceptionsIn carrying out this subsection, the Secretary may not waive— (i)any specific regulation, policy, or procedure relating to, with respect to center-based or family-based child care operations, a Head Start program or an Early Head Start program carried out under the Head Start Act (42 U.S.C. 9831 et seq.); or
 (ii)any specific statutory requirement for recipients of Federal funding relating to maintenance of effort or the use of Federal funds to supplement, and not supplant, non-Federal funds.
 (6)Special ruleThe Secretary shall ensure that all demonstration projects carried out under this section respect and incorporate the purposes of each eligible underlying program incorporated by the grantee into the demonstration project.
						(d)Applications
 (1)In generalEach eligible entity desiring participation in the demonstration program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)General applicationAn eligible entity may submit 1 general application under this subsection, which shall meet all grant application requirements of each noncompetitively awarded eligible underlying program identified by the eligible entity under paragraph (3)(C).
 (3)ContentEach application under paragraph (1) shall include a proposal that contains, with respect to the proposed demonstration project—
 (A)an identification of the population to be served by the demonstration project, including— (i)an identification of the geographical service area to be covered;
 (ii)a comprehensive assessment of early childhood care and development needs within that service area, including a description of the assets of each tribal community benefiting from the demonstration project that will be used to improve project quality and child and family outcomes;
 (iii)a description of obstacles to accessing early childhood education opportunities in that service area, such as—
 (I)a shortage of enrollment slots in existing child care or early learning programs; (II)problems in the recruitment and retention of high-quality staff; and
 (III)a lack of sufficient transportation or educational facility infrastructure; and (iv)a description of the means by which the proposal addresses the items identified in clauses (ii) and (iii);
 (B)a plan for improving Indian family and tribal community engagement and consultation services, including a description of—
 (i)the methods the demonstration project— (I)has implemented for effective engagement with Indian families and tribal community members living in the covered geographical service area during development of the demonstration project application through the notice and public comment process; and
 (II)will use to continue consultation and engagement with Indian families and tribal community members living in the covered geographical service area during implementation of the demonstration project; and
 (ii)how the demonstration project will engage Indian parents in partnerships to reach proposal goals; (C)an identification of the 1 or more eligible underlying programs selected by the eligible entity for inclusion in the proposed demonstration project;
 (D)a description of the framework for center-based and family-based early childhood educational programing to be used by the demonstration project, including a description of how the demonstration project will coordinate with the eligible underlying programs proposed under subparagraph (C) to promote in the applicable tribal community—
 (i)school readiness; (ii)family engagement;
 (iii)parenting skills; and (iv)healthy child development;
 (E)an explanation of the role of Native language and culture in the demonstration project; (F)a description of data that will be collected for monitoring and evaluation purposes, including—
 (i)the methods and systems for data collection and management; (ii)identified metrics that will be used to measure progress toward proposal goals;
 (iii)any duplicative data or administrative systems that will be streamlined through integration with the eligible underlying programs; and
 (iv)the precautions that will be used to ensure the privacy of participants who have data collected in accordance with the applicable privacy requirements of—
 (I)section 444 of the Family Educational Rights and Privacy Act (20 U.S.C. 1232g); and (II)the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 201 et seq.);
 (G)a description of technical assistance and training the eligible entity will need to further develop or implement the monitoring and evaluation portion of the proposal;
 (H)a description of how programming funded under the demonstration project will address child and family mental health issues, including issues relating to violence and substance abuse;
 (I)an assurance that the total projected expenditures of the demonstration project will be reflected in a single comprehensive budget;
 (J)an identification of the specific tribal entity to administer and implement the delivery of services using the funds received from the underlying eligible programs identified under subparagraph (C); and
 (K)an identification and explanation of any specific provision of law (including regulations), policy, or procedure of an eligible underlying program identified under subparagraph (C) for which the eligible entity requests a waiver.
							(4)Approval or disapproval
 (A)In generalNot later than 90 days after receipt of an application under this subsection, the Secretary shall notify an applicant in writing of whether the application has been approved or denied.
 (B)Notification requirementsIn each notification under subparagraph (A), the Secretary shall include— (i)for each approved application—
 (I)the terms and conditions of the approval in accordance with paragraph (7); and (II)a notification of whether any waiver request included in the application under paragraph (3)(K) has been approved or denied in accordance with subsection (c)(5); and
 (ii)for each disapproved application or waiver request, the reasons for the disapproval. (5)Application amendments (A)In generalA grantee may submit to the Secretary a proposed amendment to an application approved under this subsection, including any amendment to a waiver request submitted under paragraph (3)(K), at such time and in such manner as the Secretary may require.
 (B)ApprovalSubject to paragraph (6), not later than 60 days after the date of receipt of a proposed amendment under subparagraph (A), the Secretary shall provide to the grantee a written notice describing whether the proposed amendment has been approved or disapproved.
							(6)Appeal of secretarial  decisions
 (A)In generalA grantee may appeal a determination of the Secretary to disapprove a waiver request under subsection (c)(5) or an amendment request under paragraph (5)(B)—
 (i)by amending and resubmitting to the Secretary the request and explanation in accordance with paragraph (3)(K) or (5), as applicable; or
 (ii)by requesting reconsideration of the request. (B)TimeframeAn appeal under subparagraph (A) shall be submitted to the Secretary by not later than the 30 days after the date of receipt of a notification of disapproval of—
 (i)a waiver request under paragraph (4)(B)(i)(II); or (ii)an amendment request under paragraph (5)(B).
 (C)Final determinationNot later than 30 days after the date of receipt of an appeal under subparagraph (A), the Secretary shall provide to the grantee a written notice of the final approval or disapproval status of the waiver or amendment request, as applicable.
							(7)Terms and conditions
 (A)In generalThe Secretary shall include in each notification of approval of an application under paragraph (4) the terms and conditions of that approval, including—
 (i)the date on which the eligible entity may begin implementing the demonstration project; (ii)the services and support to be provided for the demonstration project by the Administration for Children and Families;
 (iii)the responsibilities of the grantee regarding implementation of the demonstration project; (iv)the terms of distribution to the demonstration project of funds from the eligible underlying programs identified in the approved application, to be made in accordance with a payment schedule determined by the Secretary; and
 (v)a requirement that the grantee shall comply with all legal requirements applicable to the eligible underlying programs that have not been waived by the Secretary pursuant to this section.
 (8)Selection criteriaThe Secretary may give priority to a demonstration project of sufficient scope and scale to be the basis of a thorough evaluation of any new approach or alternative method that best—
 (A)addresses the unique challenges and barriers to effective and efficient programming; and (B)ensures access to high-quality early childhood education services in tribal communities.
							(e)Eligible underlying programs
 (1)In generalA program eligible to be an underlying program from which a demonstration project receives financial assistance shall be 1 of the following:
 (A)The social and economic development strategies program carried out under section 803. (B)The Native American language preservation and maintenance program carried out under section 803C, including the Esther Martinez initiative.
 (C)The early childhood infrastructure development grant program carried out under section 805B(c). (D)The early childhood professional development grant program carried out under section 805B(d).
 (E)The program of block grants to States and Indian tribes for temporary assistance for needy families for funding for childcare carried out under section 418 of the Social Security Act (42 U.S.C. 618).
 (F)The tribal maternal, infant, and early childhood home visiting program carried out under section 511 of the Social Security Act (42 U.S.C. 711).
 (G)A Head Start program or an Early Head Start program carried out under the Head Start Act (42 U.S.C. 9831 et seq.) (except if there has been a determination under section 641(c)(7)(A)(iii) of that Act (42 U.S.C. 9836(c)(7)(A)(iii)) that the Head Start or Early Head Start agency of the Indian tribe submitting an application under subsection (d) has not been delivering a high-quality and comprehensive Head Start or Early Head Start program).
 (H)The child care and development block grant program carried out under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.).
 (I)Any additional program identified by the Secretary under paragraph (2). (2)Additional programs (A)In generalAfter consultation with the Work Group, the Secretary may include in a report under subsection (f)(2) a proposal to designate any additional program administered by the Secretary of Health and Human Services as an eligible underlying program for purposes of the demonstration program under this section, subject to the condition that the additional program shall be consistent with the purposes of the demonstration program.
 (B)Deemed approvalIf Congress fails to act on a proposal of the Secretary under subparagraph (A) by the date that is 180 days after the date of receipt of the applicable report, the proposal shall be deemed to be approved by Congress.
							(f)Reporting requirements
						(1)Eligible entities
 (A)In generalEach grantee shall submit to the Secretary semiannual reports describing the progress achieved and monitoring conducted by the grantee in carrying out the demonstration project.
 (B)Report contentsSubject to subsection (g)(4)(B), each report submitted under subparagraph (A) shall include, with respect to the period covered by the report—
 (i)an identification of— (I)all uses of Federal funding, including all major activities and accomplishments; and
 (II)any problems in the implementation of the demonstration project, including any delays and actions taken to address the problems;
 (ii)a description of— (I)all services provided to children and families under the demonstration project, including—
 (aa)the number of children and families directly benefiting from the services; and (bb)the qualifications and credentials of the employees of the demonstration project;
 (II)the progress of the specific objectives of the demonstration project; and (III)activities planned under the demonstration project for the following reporting period; and
 (iii)any additional information the Secretary determines to be necessary— (I)to support the objectives of the demonstration project; and
 (II)to ensure appropriate use of Federal funding. (C)Standard formThe Secretary, in consultation with the Work Group, shall develop a standard report form—
 (i)to be used by all eligible entities to achieve compliance with this paragraph; and (ii)that can be used with respect to any eligible underlying program.
								(2)Secretarial reports to Congress
 (A)In generalNot later than 5 years after the date on which the first demonstration project is implemented under this section, and not less frequently than once every 5 years thereafter for the duration of the demonstration program, the Secretary shall submit to the congressional committees described in subparagraph (B) a report that describes—
 (i)any evidence-based developments achieved as a result of the demonstration program under this section;
 (ii)the progress and impacts of the demonstration projects carried out under this section; and (iii)with respect to the initial report required under this subparagraph, a recommendation regarding the ways in which the application process for competitively awarded eligible underlying programs can be reduced and streamlined for grantees under this section.
 (B)Congressional committeesThe congressional committees referred to in subparagraph (A) are— (i)in the Senate—
 (I)the Committee on Indian Affairs; and (II)the Committee on Health, Education, Labor, and Pensions; and
 (ii)in the House of Representatives— (I)the Subcommittee on Indian, Insular and Alaska Native Affairs; and
 (II)the Committee on Education and the Workforce. (g)Monitoring and oversight; termination (1)In generalNotwithstanding any other provision of law, the Secretary, in consultation with the Work Group, shall implement a coordinated monitoring and oversight system that applies to all eligible underlying programs, including—
 (A)review of the reports described in subsection (f); and (B)onsite visits to demonstration projects, as the Secretary determines to be necessary.
 (2)ComplianceFor each demonstration project, the Secretary shall use the reports described in subsection (f) and other relevant information as the basis for determining whether a grantee has complied with—
 (A)the terms and conditions of the demonstration project; and (B)any policy, procedure, or guidance issued under paragraph (4).
 (3)TerminationThe Secretary may terminate funding to a demonstration project if— (A)pursuant to the monitoring and oversight system under paragraph (1), the Secretary determines that—
 (i)the implementation of the demonstration project deviates significantly from the approved application without the prior approval of the Secretary;
 (ii)noncompliance under paragraph (2) has occurred; and (iii)the grantee has failed to correct the noncompliance described in clause (ii) after sufficient opportunity, as determined by the Secretary, to correct the noncompliance; or
 (B)the grantee submits to the Secretary a written request to terminate the demonstration project, including an explanation of the reasons for termination, as required by the Secretary.
							(4)Policies and procedures
 (A)In generalSubject to subparagraph (B), the Secretary may issue policies, procedures, and guidance relating to performance-based standards of accountability and internal controls necessary for a grantee and eligible underlying program to ensure appropriate use of Federal funding.
 (B)RestrictionThe Secretary shall not require a grantee to maintain a separate record for each eligible underlying program that traces the use of funds by the demonstration project back to each individual eligible underlying program.
 (5)Evaluation criteriaThe Secretary, in consultation with Indian tribes and grantees, shall develop and promulgate regulations prescribing the parameters and evaluation criteria for assessing the quality of a demonstration project.
						(h)Funding
						(1)Allocation
 (A)In generalThe Secretary, acting through the Assistant Secretary for Children and Families (referred to in this subsection as the Secretary), shall distribute to each grantee financial assistance using amounts appropriated to each applicable eligible underlying program identified by the grantee in the application under subsection (d)(3) in proportions to be determined by the Secretary.
 (B)DeterminationThe Secretary shall determine the amounts allocated to each grantee from each applicable eligible underlying program using the funding schedules or formulas employed by the applicable eligible underlying program.
							(2)Unused funds
 (A)In generalAny grant amounts that are not obligated or expended by the grantee on or before September 30 of the fiscal year for which the amounts were distributed under paragraph (1) shall remain available to the grantee until September 30 of the following fiscal year.
 (B)Reversion of fundsAny grant amounts that are not obligated or expended by the grantee on or before the deadline described in subparagraph (A) shall revert to the Secretary for reallocation to the eligible underlying programs in the original proportions described in paragraph (1).
 (3)AdministrationNotwithstanding any other provision of law, of amounts available to the Secretary and not otherwise obligated, the Secretary shall reserve each fiscal year $3,000,000 for administration of the demonstration program, of which—
 (A)not less than 80 percent shall be used for technical assistance and evaluation capacity building activities under subsection (i); and
 (B)not more than 20 percent shall be used for oversight, grant application technical assistance, and demonstration program evaluation.
 (4)Consolidation of fundsNotwithstanding any other provision of law, a grantee may consolidate financial assistance received from each eligible underlying program, subject to the condition that the grantee shall stipulate in the application under subsection (d)(3) that the grantee shall use the funds for the respective statutory and integrated purposes of the eligible underlying programs.
 (5)Administrative costsA grantee may use not more than 15 percent of the total amount of financial assistance received under this section for administrative costs.
 (6)Funding level maintenanceThe Secretary shall not reduce the amount of funding allocated to an eligible underlying program as a result of the eligible underlying program being part of a demonstration project.
						(i)Technical assistance and training
 (1)In generalThe Secretary, in consultation with the Work Group, shall provide to grantees technical assistance and training relating to—
 (A)demonstration project administration; (B)monitoring and evaluation capacity development;
 (C)coordination with tribal, Federal, State, and local agencies; or (D)any other activity to achieve the objectives of this section that is—
 (i)authorized by the Secretary; or (ii)recommended by the Work Group.
 (2)Coordination assistanceThe Secretary may provide to an entity approved by the Work Group financial assistance to carry out—
 (A)an evaluation of the demonstration program to quantify any changes resulting from the demonstration program, based on performance indicators and outcome measurements used by grantees to evaluate progress in achieving the objectives of each demonstration project;
 (B)development and implementation of unified data collection and reporting systems; (C)semiannual training and technical assistance meetings and other activities sponsored by the Administration for Children and Families; or
 (D)any other technical assistance and training activity authorized under paragraph (1). (3)Tribal early childhood work group (A)In generalTo assist in achieving the purposes of the demonstration program under this section, the Secretary shall establish a tribal early childhood demonstration program work group.
 (B)MembershipThe Work Group shall be comprised of representatives of— (i)the National Indian Child Care Association;
 (ii)the Early Head Start Tribal Partnership; (iii)the National Indian Head Start Directors Association;
 (iv)the Indian Health Service; (v)Tribal Child Care Development Fund Program Administrators;
 (vi)early childhood research centers with expertise in tribal early childhood programs, including the Tribal Early Childhood Research Center at the University of Colorado;
 (vii)to the extent feasible, a diverse sampling of Indian tribes participating in the demonstration program under this section;
 (viii)the Administration for Native Americans; (ix)the Tribal Home Visiting Program; and
 (x)such other organizations, agencies, and entities as the Secretary determines to be appropriate. (C)DutiesThe Work Group shall advise the Secretary regarding the development and implementation of—
 (i)the demonstration project reporting forms described in subsection (f)(1)(C); (ii)the coordinated monitoring and oversight system described in subsection (g)(1); and
 (iii)the technical assistance and training described in this section. 805B.Early childhood infrastructure development grant program; early childhood professional development grant program (a)PurposesThe purposes of this section are—
 (1)to increase the number of highly qualified early childhood care and development service providers— (A)who are Indian; or
 (B)who work for programs serving tribal communities; and (2)to ensure tribal early childhood care and development center infrastructure is safe and conducive to serving the needs of the tribal communities that use that infrastructure.
 (b)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a demonstration project carried out under section 805A that identified in the application under subsection (c)(3)(C)(iii) of that section the program carried out under subsection (c) or (d), as applicable, as 1 of the eligible underlying programs to be used by the demonstration project.
 (2)IndianThe term Indian has the meaning given the term in section 7151 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7491).
 (c)Early childhood infrastructure development grant programThe Secretary shall establish a program under which the Secretary shall make grants to eligible entities—
 (1)to build facilities for early childhood care and development centers; or (2)to upgrade existing childhood learning and development facilities.
						(d)Early childhood professional development grant program
 (1)In generalThe Secretary shall establish a program under which the Secretary shall make grants to eligible entities to reimburse early childhood educators for out-of-pocket costs associated with obtaining early childhood certification or credentials.
						(2)Special rule
 (A)Service for reimbursementEligible entities receiving a grant under paragraph (1) shall require early childhood educators who receive reimbursement under the grant to fulfill a period of obligated service with the demonstration project of the eligible entity in accordance with subparagraph (B).
							(B)Period of obligated service
 (i)In generalThe Secretary shall provide each eligible entity receiving a grant under paragraph (1) with a form contract for obligated service that the eligible entity shall use to carry out subparagraph (A).
 (ii)RequirementBefore receiving reimbursement, the early childhood educator and the eligible entity shall enter into a contract described in clause (i).
								(e)Allocation of grants
 (1)Early childhood infrastructure development grantsIn making grants under subsection (c), the Secretary shall— (A)allocate to an eligible entity such amounts as are requested in the application of the eligible entity; or
 (B)if funding is insufficient to fulfill the total amount requested by all eligible entities, fully fund a selection of eligible entities based on the following criteria:
 (i)The likelihood of completing the proposed infrastructure project within the timeframe of the demonstration project.
 (ii)The ability of the infrastructure project to address outstanding health and safety concerns. (iii)Any other criteria identified by the Secretary, in consultation with the tribal early childhood demonstration program work group established under section 805A(i)(3).
 (2)Early childhood professional development grantIn making grants under subsection (d), the Secretary shall— (A)allocate to an eligible entity such amounts as are requested in the application of the eligible entity; or
 (B)if funding is insufficient to fulfill the total amount requested by all eligible entities, allocate funds to each eligible entity based on the proportion that—
 (i)the number of children served by the eligible entity; bears to
 (ii)the total number of children served by all eligible entities approved for funding under subsection (d).
								(f)Authorization of appropriations
 (1)Early childhood infrastructure development grant programThere are authorized to be appropriated to carry out subsection (c)— (A)$4,000,000 for each of fiscal years 2017 through 2021; and
 (B)such sums as are necessary for each fiscal year thereafter. (2)Early childhood professional development grant programThere are authorized to be appropriated to carry out subsection (d)—
 (A)$1,000,000 for each of fiscal years 2017 through 2021; and (B)such sums as are necessary for each fiscal year thereafter..
		3.Tribal early childhood educator recruitment and retention
			(a)Loan forgiveness for early childhood educators
 (1)FFEL loansSection 428J of the Higher Education Act of 1965 (20 U.S.C. 1078–10) is amended— (A)in subsection (b)(1)(A), by striking section 465(a)(2)(A) and inserting subparagraph (A) or (B) of section 465(a)(2); and
 (B)in subsection (c)(3)— (i)in the paragraph heading, by striking or special education and inserting special education, or tribal early childhood development programs;
 (ii)in subparagraph (A)(ii), by striking and after the semicolon; (iii)in subparagraph (B)(iii), by striking the period and inserting ; and; and
 (iv)by adding at the end the following:  (C)an early childhood teacher—
 (i)who meets the requirements of subsection (b); and (ii)whose qualifying employment for purposes of such subsection is in an early childhood learning and development program—
 (I)that is operated by an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)); or
 (II)that serves a large percentage of Indian children, as defined by the Secretary.. (2)Federal direct loansSection 460 of the Higher Education Act of 1965 (20 U.S.C. 1087j) is amended—
 (A)in subsection (b)(1)(A), by striking section 465(a)(2)(A) and inserting subparagraph (A) or (B) of section 465(a)(2); and (B)in subsection (c)(3)—
 (i)in the paragraph heading, by striking or special education and inserting special education, or tribal early childhood development programs; (ii)in subparagraph (A)(ii), by striking and after the semicolon;
 (iii)in subparagraph (B)(iii), by striking the period and inserting ; and; and (iv)by adding at the end the following:
							
 (C)an early childhood teacher— (i)who meets the requirements of subsection (b); and
 (ii)whose qualifying employment for purposes of such subsection is in an early childhood learning and development program—
 (I)that is operated by an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)); or
 (II)that serves a large percentage of Indian children, as defined by the Secretary.. (b)Cancellation of loans for tribal early childhood educatorsSubparagraph (B) of section 465(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087ee(a)(2)) is amended to read as follows:
				
 (B)as a full-time staff member with a baccalaureate degree— (i)in a preschool program carried out under the Head Start Act (42 U.S.C. 9831 et seq.) that is operated for a period which is comparable to a full school year in the locality, if the salary of such staff member is not more than the salary of a comparable employee of the local educational agency for the locality;
 (ii)in a prekindergarten or child care program that is licensed or regulated by the State or an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)) that is operated for a period which is comparable to a full school year in the locality, if the salary is not more than the salary of a comparable employee of the local educational agency for the locality;
 (iii)in a center-based early childhood learning or development program operated through the family and child education program of the Bureau of Indian Education; or
 (iv)in an early childhood learning or development center operated by an Indian tribe (as so defined) utilizing funds from—
 (I)early childhood learning and development grants awarded under the Native American Programs Act of 1974 (42 U.S.C. 2991 et seq.), including such grants under section 803C, 805A, or 805B of such Act;
 (II)grants awarded under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.); or
 (III)any other early childhood learning and development grants administered by the Administration for Children and Families under the Department of Health and Human Services, as determined by the Assistant Secretary for the Administration for Children and Families..
			
